1ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, Liu et al. (CN 104570353 A) discloses projecting a single color illumination light (i.e. light emitted by element 1 in Figure 3) having a first color (i.e. red light; see translation, paragraph 0059, lines 554-555) on a liquid crystal on silicon display device (see translation, paragraph 0056, line 494), thereby obtaining a single color image light having the first color (i.e. red color) from the liquid crystal on silicon display device (Figure 3, element 1); receiving image light (i.e. light emitted by element 13 in Figure 3) having at least a second color (i.e. blue light emitted by element 13 in Figure 3; see translation, paragraph 0056, lines 514) that is different from the first color (i.e. red color) from a display panel (i.e. LD light source [Figure 3, element 13]; see translation, paragraph 0056, line 516) that is different from a liquid crystal on silicon display device (Figure 3, element 1); and combining the single color image light and the image light for projection toward an eye (see translation, paragraph 0056, lines 489-492).  However, Liu et al. and the prior art of record neither shows nor suggests 
Regarding claim 11, Liu et al. (CN 104570353 A) discloses a device (see optical system illustrated in Figure 3), comprising: a liquid crystal on silicon display device (Figure 3, element 1) configured to receive a single color illumination light (i.e. light emitted by element 1 in Figure 3) having a first color (i.e. red light; see translation, paragraph 0059, lines 554-555) and provide a single color image light (i.e. light emitted by element 1 in Figure 3); a display panel (i.e. LD light source [Figure 3, element 13]; see translation, paragraph 0056, line 516) that is different from a liquid crystal on silicon display device (Figure 3, element 1); and a waveguide (Figure 3, element 7) configured to combine the single color image light (i.e. light emitted by element 1 in Figure 3) and the image light (i.e. light emitted by element 13 in Figure 3) for projection toward an eye (Figure 3, element 9).  Also, Choi et al. (US Pub. No. 2020/0310121 A1) discloses display panel (Figure 3, element 100) configured to provide image light (Figure 3, element 112) having at least a second color that is not the first color (i.e. the light source [Figure 3, element 104] may include one or more light emitting components [Figure 3, element 106]; page 3, paragraph 0036, lines 19-24).  However, Liu et al., Choi et al. and the prior art of record neither shows nor suggests a device wherein the liquid crystal on silicon display device includes a first number of pixels for providing the single color image light having 
Regarding claim 21, Regarding claim 21, Liu et al. (CN 104570353 A) discloses projecting a single color illumination light (i.e. light emitted by element 1 in Figure 3) having a first color (i.e. red light; see translation, paragraph 0059, lines 554-555) on a liquid crystal on silicon display device (see translation, paragraph 0056, line 494), thereby obtaining a single color image light having the first color (i.e. red color) from the liquid crystal on silicon display device (Figure 3, element 1); receiving image light (i.e. light emitted by element 13 in Figure 3) having at least a second color (i.e. blue light emitted by element 13 in Figure 3; see translation, paragraph 0056, lines 514) that is different from the first color (i.e. red color) from a display panel (i.e. LD light source [Figure 3, element 13]; see translation, paragraph 0056, line 516) that is different from a liquid crystal on silicon display device (Figure 3, element 1); and combining the single color image light and the image light for projection toward an eye (see translation, paragraph 0056, lines 489-492).  However, Liu et al. and the prior art of record neither shows nor suggests the liquid crystal on silicon display device includes a first number of pixels for providing the single color image light having the first color; and the display panel includes a second number, different from the first number, of light emitters for providing the image light having at least the second color.
Regarding claims 2-7, 9-10, 12-20, the claims are allowable based on their dependence from allowable claims 8, 11 and 21 (respectively).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gollier et al. (US Pub. No. 2020/0273426 A1) discloses a display having a wide field of view is provided. A transparent display provides inset display light having a field of view narrower than the wide field of view. At least a portion of the display light propagates through the transparent display before becoming incident on an eye of the user of an HMD.
Lanier et al. (US Pub. No. 20160370855 A1) teaches a display system comprising a first display configured to produce images across a first field of view, a second display configured to produce images across a second field of view, the second field of view being larger than the first field of view, and a controller configured to selectively present a virtual object via one or more of the first display and the second display based on a feature of the virtual object as displayed within a user's viewspace.
Hayes (US Pub. No. 2017/0090194 A1) shows an augmented reality display system including one or more light emitting displays, an optical system with which the user can view the ambient scene and the light emitted from the display(s) and a material 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/14/2022